NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 21-1076
                                     ___________

                                  ROBERT CASON,
                                            Appellant

                                           v.

                              RHUEL A. JOHNSTON
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                        (D.C. Civil Action No. 2:20-cv-04695)
                      District Judge: Honorable Gerald J. Pappert
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   May 3, 2021
             Before: JORDAN, MATEY, and NYGAARD, Circuit Judges

                             (Opinion filed: May 3, 2021)




                                      _________

                                      OPINION*
                                      _________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Robert Cason, proceeding pro se and in forma pauperis, initiated this action in the

District Court by filing a document labeled “Notice of Appeal,” in which he sought review

of an adverse state-court judgment. The District Court liberally construed the filing, which

reads like an appellate brief, as a complaint; screened the complaint pursuant to 28 U.S.C.

§1915(e)(2)(B); and dismissed it for lack of jurisdiction pursuant to the Rooker-Feldman

doctrine.1 Cason timely appealed. We will affirm.2

       In his brief and supplemental briefs on appeal, Cason does not challenge the District

Court’s reliance on Rooker-Feldman to dismiss the case. In fact, he does not appear to

challenge the dismissal at all, but instead repeats and embellishes his arguments for why

the state-court judgment should be reversed, ostensibly treating this appeal as a direct

appeal of the state-court proceedings. Because Cason does not set forth any specific

argument as to how the District Court erred, he has effectively forfeited any challenge to

the District Court’s ruling. See M.S. by & through Hall v. Susquehanna Twp. Sch. Dist.,

969 F.3d 120, 124 n.2 (3d Cir. 2020) (holding that claims were forfeited where appellant

failed to raise them in her opening brief); see also Barna v. Bd. of Sch. Dirs. of Panther


1
 See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263
U.S. 413 (1923).
2
 We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the dismissal of the
complaint is de novo. See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000); cf. Turner
v. Crawford Square Apartments III, L.P., 449 F.3d 542, 547 (3d Cir. 2006) (exercising
plenary review over district court’s invocation of the Rooker-Feldman doctrine).
Valley Sch. Dist., 877 F.3d 136, 145-46 (3d Cir. 2017) (“[W]e have consistently refused

to consider ill-developed arguments or those not properly raised and discussed in the

appellate briefing.”). Although we construe Cason’s pro se filings liberally, this policy

does not prevent us from applying this doctrine to his appeal.3 See, e.g., Emerson v. Thiel

Coll., 296 F.3d 184, 190 n.5 (3d Cir. 2002) (per curiam).

       For the foregoing reasons, we will affirm the judgment of the District Court.4




3
  In any event, the Rooker-Feldman doctrine deprives a district court of jurisdiction to
review, in some circumstances, state-court adjudications. See Turner, 449 F.3d at 547. It
is a narrow doctrine, “confined to . . . cases brought by state-court losers complaining of
injuries caused by state-court judgments rendered before the district court proceedings
commenced and inviting district court review and rejection of those judgments.” Exxon
Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284 (2005). As the District
Court explained, Cason’s complaint falls squarely in the category of cases barred by
Rooker-Feldman from review in federal court. See Great W. Mining & Mineral Co. v. Fox
Rothschild LLP, 615 F.3d 159, 165 (3d Cir. 2010) (stating that the Rooker-Feldman
doctrine deprives lower federal courts of jurisdiction over suits that are essentially appeals
from state-court judgments).
4
  Cason has filed in this Court two motions, captioned as though they were filed in the
District Court. One is for leave to file a memorandum of law in support of his motion for
default judgment, and the other is for leave to amend the “complaint/brief.” To the extent
that he asks us to rule on these motions, we deny them. Cason does not appear to have a
motion for default judgment pending in this case.